Williams, J.,
Gearing was a material man and filed his lien for lumber furnished for the erection of a building on Carson street, in the City of Pittsburgh.
When a writ of sci. fa. was issued thereon, John Hapgood, who was named as owner, made an affidavit of defense in which the important averment was that “plaintiff failed to notify defendant of the amount and character of his claim, as required by law.” No' such notice is required by the Act of 1836, or any of its supplements, but a provision requiring notice is found in the Act of 1887, entitled “An Act relating to the liens of mechanics and others and it is evident that the affidavit was drawn with reference to that Act. We have decided in the Titusville Iron Works v. Keystone Oil Co. [122 Pa. 627], heard at the present term, that the Act of 1887 is unconstitutional, and that our system of mechanics’ liens is wholly unaffected by any of its provisions. ' The reasons for this conclusion will be found in the opinion in the case referred to which is filed herewith.
The ruling of the learned court was for this reason erroneous, and the judgment is reversed, both as to the lien and the writ of sci. fa., and the record remitted and a procendendo awarded.
See, also, the preceding case.